Title: To James Madison from Charles Pinckney, [7] November 1802
From: Pinckney, Charles
To: Madison, James



(Private)
Dear Sir
November 6 [7]: 1802 In Barcelona
I wrote you yesterday that as the King goes from Barcelona to morrow on a Tour to Valencia, where he stays some time, and is afterwards to go to Carthagena where the King & Queen of Etruria are to embark for Leghorn, and it is uncertain when the Court are to return or can return to Madrid or Aranjuez or their fixed residences, or where Business can be done with them—that as Barcelona is halfway to Rome and the Prince of Peace told me he thought I could be back before the Court returned that I had chosen this as the proper time to avail myself of the Presidents goodness in permitting me to visit Italy for a short time, and meant to set out tomorrow going Post, as quick as I could that I might arrive in a short time by Land & return by water to the nearest Port in Spain in January or February—that as I could not possibly get the Presidents & Senates decision on the Convention, I had formed, before February or March, that I meant to make a point of exerting myself so as to be absent but a few Weeks, and those I believe of entire leisure and I mentioned to Mr Cevallos my intention, and that Mr Graham will remain at Madrid charged to attend to any Business which may occur in my absence. Mr Graham being of opinion that during my absence he ought to have the allowance of Charge des affaires, I told him he had better write me a Letter on the Subject, & I would inclose it to you, and be governed by your decision—that I know many Ministers of ours had been occasionally indulged in times of leisure, with leave to visit the neighbouring Country for a short time and that whatever was usual, I would agree to—that if during their short absence their Secretaries of Legation or private Secretaries or the Gentlemen they left were allowed it, I would do so likewise, if authorised by you—that the little difference of money was nothing, but that as these short occasional indulgences had been allowed to our former Ministers in different parts of Europe and would be often asked in future in times of leisure, and it being useful to our Country that our Public Men, who are generally best able to judge, and to avail themselves of the advantages travel affords should see what it is proper to imitate and avoid in those countries they visit, that it was necessary to know what had been formerly done as I was anxious not to establish new or unusual precedents—that my own Situation was particular and different from the other Ministers who had obtained these short indulgences—that the controul of the Consuls in Italy & Portugal on Pecuniary concerns had been given to me, and as there was no Minister in that Country (Italy) nor any one having superintendence of the Consuls in anything, but myself and as it was to me the Government would look for information on the Subject of the Commercial restrictions of these nations, that so far as related to these, I might consider Italy, as within my Department, and that being at Barcelona and in its neighbourhood, had I, for the reasons above stated, gone to that Country for a few Weeks without leave, that I am convinced the President and yourself would have considered me in the line of my Duty—that motives of great Respect & attention to the President, had induced me however not to go without stating to him my Wish, as I should anxiously hope upon all occasions to manifest to him and yourself the greatest possible delicacy & deference in all my official movements and particularly the greatest circumspection in Money Matters. Mr Graham & myself are upon the most intimate terms of Friendship & Confidence, & it is at my request he has written me the inclosed, that we may know what has been done before by Ministers having occasional leave of absence for a short time and whether under my powers over the Italian Consuls & for the purpose of commercial enquiry I ought not to be considered while visiting its Ports & Coasts in the line of my Duty. In the interim I have given Mr Graham an order upon my Banker for 800 Dollars to be arranged as you shall determine.
[I believe it has been invariably the case to indulge our public Officers with occasional leave of absence for a short time from their posts in time of Leisure, both at home & abroad without expecting their salary to stop during their absence. In the Case before us, as your letter to me says nothing relative to its stopping during my absence—as the interval is that of perfect Leisure occasioned by the absence of the King & his constantly moving about—as the consuls in Italy are under my controul in pecuniary concerns & as from your letters to me respecting the commercial restrictions of Spain & Portugal, my views & information upon these subjects in Italy may be useful to your general information of our Mediterranean Commerce, You will at once percieve that I could have no idea of my salary stopping or that I was out of it to make the allowance proposed, my absence being with the President’s permission & in time of perfect leisure in the absence of the King. However I repeat that if You think I ought out of my Salary to make the allowance, I will very readily consent to that or any other deduction or arrangement you think proper. I am very much obliged to the President for giving me the permission & I will endeavour to make my short absence as useful & as interesting as possible. The more of our countrymen who could see & distinguish properly or make just comparisons, that were in Europe at this time the better. I am convinced were you at present to see & examine with Your discerning & republican Eye, the scenes that daily present themselves or the situation of the most important parts of Europe; that the moment You returned to Your country, You would kneel & thank your God you were born there & lived the citizen of a Government so different from any on this side of the Atlantic. You would lament that countries so rich, well cultivated & in many places delightful—so capable of imparting happiness to its inhabitants should want that without which I sincerely believe, a Paradise would be no Paradise to You. But to know & feel this properly it is best to see & examine it ourselves. I have already seen something & I wish to add the View of the Italian states with which we have most to do. I confess also that I feel a desire to see Rome, being much interested in examining that antient seat of Liberty & literature & in contemplating the remains of Edifices erected at a Time when Europe had her republicans too. This Tour if I should be so fortunate as to make it safely, I will the honour to transmit to you with my candid observations on what I may see—& I wish you to have the Goodness to say whether as the Italian consuls & the Portuguese are both under my controul in pecuniary concerns, I am to transmit the Original Vouchers of their accounts or keep them among the Papers of the Office. I have passed very few & as yet have drawn very little money on any account for the time I have been in Europe. Please direct to me in Madrid & let me hear from you when convenient as I have much pleasure in your letters.]
I beg leave to repeat & I believe you know it to be so that nothing but it’s being a time of perfect Leisure here for the next two or three months while the Court is absent could induce me to wish to go to Italy at this time where I really think my presence will be more useful than at Madrid until the king returns.
Please Present me affectionately & respectfully to the President & believe me dear sir ever With affectionate regard & sincere friendship Yours Truly
Charles Pinckney
[The post this moment going off pray have the goodness to excuse my making a copy of this, which I had proposed, but am now obliged to send it with its corrections to ensure its going by this opportunity. It is entirely a private letter.
The Original Via Lisbon & inclosed Mr Graham’s Letter to me mentioned in this.
This goes by a very safe opportunity & is the reason of my giving you my opinions more freely than I generally venture.]
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6); duplicate (DLC). RC in a clerk’s hand, except for the last paragraph, complimentary close, and signature in Pinckney’s hand. Date of RC corrected here on the basis of internal evidence and the date of 7 Nov. 1802 on a copy of the RC that John Graham forwarded in his letter to JM, 28 Nov. 1802. The duplicate, in Pinckney’s hand, is dated 8 Nov. and varies from the RC (see n. 2).



   
   The copy of Graham’s 7 Nov. 1802 letter that Pinckney enclosed has not been found, but Graham sent another copy to JM (see Graham to JM, 28 Nov. 1802, and n. 1).



   
   The RC and duplicate are nearly identical to this point. In place of the last two paragraphs of the RC, the duplicate has the paragraph supplied here within brackets, which is followed by Pinckney’s complimentary close and signature and the postscript supplied here within brackets.



   
   Pinckney omitted the word “have” here.



   
   Pinckney apparently omitted the word “not” here.


